Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 9-10, 12-13, and 15-19 have been considered but are moot because the arguments do not apply to the new rejection made below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chetlur et al. (US 20180018507, hereinafter Chetlur.)
Regarding claim 1, “A method for providing online media content in an online learning setting, comprising: providing online audiovisual media, to a client device, to be displayed to a user in an online learning setting” Chetlur teaches (¶0032) server communication component 116 can stream a presentation to the one or more user devices 126, the presentation includes a live or recorded video and/or audio, the server communication component 116 can stream the live or recorded video and/or audio to the one or more user devices 126; (¶0029) the presentation server device 102 and the one or more user devices 126 can be communicatively connected via one or more networks 124, network 124 is a wide area network (WAN) for example the internet; (¶0060 and ¶0062) presentation is for learning.
As to “detecting an attention level of the user in the online learning setting” Chetlur teaches (¶0018-¶0019) detecting a mental state of a user during a presentation and correlating the mental state with a particular part of the presentation. The mental state of a user can be detected based on facial expressions exhibited by the user during the presentation. The facial expressions can indicate the user is confused, interested, bored, excited, amused, etc.; (¶0037 and ¶0035) facials expressions and/or eye movements of the user can be captured and/or detected via one or more user facing cameras, information regarding user motion during presentation can be discerned from image data (e.g., video) captured of the user during the presentation.
As to “in response to detecting that the user keeps losing his or her attention repeatedly,” Chetlur teaches (¶0036) the user device can capture (e.g., via the camera or image sensor) and process facial expressions and/or eye movements of the user during the presentation to determine a mental state of the user (e.g., interested, confused, excited, bored, amused, offended, etc.); (¶0035) The analysis component 106 can further correlate respective mental states of the users with respective parts of the presentation associated with causation of the respective mental states to classify the respective parts as confusing, interesting, exciting, boring, etc. Feedback regarding a mental state of a user can be based on one or more facial expressions expressed by the user during the presentation
As to “making a determination regarding an alternative means of learning material to present to the user in the online learning setting, the alternative means of a preferred means of learning based on a type of media the user prefers in learning and providing a modified version of the audiovisual media via the client device to the user by substituting audiovisual media with audio content, video content, or text content based on the preferred means of learning based on the type of media the user prefers.” Chetlur teaches (¶0023) automatically providing auxiliary information to user devices while a user is viewing, listening to, or otherwise experiencing a presentation, the auxiliary information can be provided when desired or needed as determined based on implicit (e.g., a determined mental state) feedback detected at the user device during the presentation; (¶0021, ¶0060, and ¶0047) different versions of the auxiliary information can be tailored to different user traits or preferences, such as different learning styles (e.g., visual, mathematical, kinesthetic, auditory, etc.), educational levels, intellectual levels or abilities, reading levels, etc. The different versions can vary in the type of content of the auxiliary information, which can include, but is not limited to, text, images, video, audio and hyperlink

Regarding claim 9, “The method of claim 1, wherein detecting that the user is inattentive and attentive relative to the displayed audiovisual media in the online learning setting includes: recording, by the client device, images or video of the user while the user watches the audiovisual media in the online learning setting; and examining the recorded images or video to identify body language of the user that indicates attention or loss of attention in the online learning setting.” Chetlur teaches (¶0018) Feedback can indicate whether one or more of the users find a part of the presentation confusing, interesting, boring, exciting, amusing, etc. 
The feedback can include information regarding automatically detecting a mental state of a user during a presentation and correlating the mental state with a particular part of the presentation. The mental state of a user can be detected based on facial expressions exhibited by the user during the presentation. The facial expressions can indicate the user is confused, interested, bored, excited, amused, etc.; (¶0037 and ¶0035) facials expressions and/or eye movements of the user can be captured and/or detected via one or more user facing cameras, information regarding user motion during presentation can be discerned from image data (e.g., video) captured of the user during the presentation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12-13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maillot et al. (US 20180270517, hereinafter Maillot) in view of Ramirez Flores et al. (US 20130047175, hereinafter Ramirez Flores) and Burger et al. (US 20120324494, hereinafter Burger.)
Regarding claim 10, “A computer program product for displaying online media content while keeping a user's attention, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions being executable by a processor to cause the processor to perform a method comprising: providing online audiovisual media to a client device, to be displayed to a user” Maillot teaches (¶004) computing device 102 receives media item from a media source 104; (¶0041) media source is remotely located on the internet (i.e., online); (¶0049) audiovisual playback component plays the media item; (¶0050) media item has audio stream and video stream; (¶0149 and ¶0150) computer implementation (i.e., software stored in memory, run by processor); (¶0036,¶0119, ¶0126) pauses stream when user is inattentive/distracted, and thus tries to keep the user’s attention.
As to “in response to detecting that the user is inattentive relative to the client device displaying the audiovisual media, automatically … and pausing the display of the audiovisual media on the client device” Maillot teaches (¶0004) (¶0068) a distraction-sensing component that determines whether the user is engaged in an activity that may divert the user’s attention from the display device; (¶0036, ¶0119, ¶0126) pausing stream/s when a distraction is determined, pause can be of the audio stream (i.e., video keeps playing), video stream (i.e., audio keeps playing), or both (i.e., both audio and video paused.)
As to “and in response to detecting that the user's attention has returned to the client device, providing a modified version of the audiovisual media to the client device, to be displayed to the user” Maillot teaches (¶0036 and ¶0052) once user turns their attention back to the stream/media, speeding up playback of the paused stream until resynchronized; (¶0065-¶0066, ¶0068) determine whether attention has been diverted from display device and then back towards the display device; (¶0002-¶0003, ¶0034-¶0035, and ¶0097-¶0099) once user’s attention is back to the stream providing a compressed presentation/digest of the video content.
As to “providing a section of the audiovisual media that was displayed during a time the user was inattentive or providing a summary of the section of the audiovisual media that was displayed during the time the user was inattentive.” Maillot teaches (¶0036 and ¶0052) once user’s attention is back to the stream, speeding up playback of the paused stream until resynchronized (i.e., providing a section); (¶0002-¶0003, ¶0034-¶0035, and ¶0097-¶0099) once user’s attention is back to the stream providing a compressed presentation/digest of the video content (i.e., providing a summary); (¶0136-¶0137) digest is presented as a single block of text (e.g., in the manner of movie credits.).
Mailot alone does not teach “pausing the provisioning of the audiovisual media” However, Ramirez Flores teaches (¶0055) the system pauses media delivery when it recognizes that the user isn’t engaged. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the distraction-sensing system of Mailot with the pausing delivery of the media as taught by Ramirez Flores for the benefit of reducing system resources used.
Mailot and Ramirez Flores do not teach “identifying a topic of interest for the user; presenting to the user via the client device audiovisual media related to the topic of interest for the user to encourage the user to return attention to the client device.” However, Burger teaches (¶0043) if the targeted viewer's attention is wandering, an advertisement for a product that the targeted viewer is likely to be interested in, as judged from the targeted viewer's advertisement interests, social network, and/or demographic group may be selected. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the distraction-sensing system of Mailot and Ramirez Flores with the presenting an advertisement for a product that the target viewer is likely to be interested in as taught by Burger for the benefit of keeping the user engaged.

Regarding claim 12, “The computer program product of claim 10, wherein the instructions being executable by the processor further causes the processor to: make a decision about identifying the topic of interest for the user based on one or more of: prior social networking data, the user's area of expertise, and the user's prior content viewing.” Burger teaches (¶0040) the targeted viewer's social network may help to select advertisements for goods and services previously found interesting

Regarding claim 13, “The computer program product of claim 10, wherein providing a modified version of the audiovisual media includes one or more of: providing a modified type of audiovisual media including substituting the audiovisual media with audio content or video content, and providing audiovisual media having a modified level of difficulty making it easier to absorb information.” Maillot teaches (¶0036 and ¶0039) modifying the audiovisual stream by only playing the audio stream; (¶0040) audio explanation track for use by the visually impaired.

Regarding claim 18, “The computer program product of claim 10, wherein detecting that the user is inattentive and attentive relative to the displayed audiovisual media includes: recording, by the client device, images or video of the user while the user watches the audiovisual media; and examining the recorded images or video to identify body language of the user that indicates attention or loss of attention.” Maillot teaches (¶0064, ¶0066) cameras are used to determine user presence/attention/gaze, based on the gaze/head orientation determine whether user’s attention has been diverted.

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maillot, Ramirez Flores, and Burger in view of Winograd et al. (US 20140071342, hereinafter Winograd.)
Regarding claim 15, Maillot, Ramirez Flores, and Burger do not teach “The computer program product of claim 13, wherein the substitution is made in response to a determination relating to the user's preferred learning style.” However, Winograd teaches (¶0058) content can be tailored to provide a specific level of vocabulary. For example, a second content associated with a Shakespearean movie can include one or more dialog or speech tracks (or closed-caption tracks) that substitute easy-to-understand phrases in place of more sophisticated words or less commonly used phrases.  The easy-to-understand phrases enable a person with a limited vocabulary, or with a learning disability, to fully comprehend the first content.  In some embodiments, different versions of the second content at different levels of vocabulary is provided.  This way, the level of difficulty of the vocabulary level provided by the second content can be increased or decreased, as needed.  For example, a change in the difficulty level can be signaled by a change in a preference, as illustrated in operation 604 in FIG. 6. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Maillot, Ramirez Flores, and Burger that provides a textual/caption summary/digest after users turn their attention back to the media with the substitution based on difficulty level as taught by Winograd in order to increase the understanding of content by the users.

Regarding claim 16, Maillot, Ramirez Flores, and Burger do not teach “The computer program product of claim 13, wherein providing audiovisual media having a modified level of difficulty includes substituting the audiovisual media with one of: audiovisual media covering more advanced content, and audiovisual media covering less advanced content.” However, Winograd teaches (¶0058) content can be tailored to provide a specific level of vocabulary. For example, a second content associated with a Shakespearean movie can include one or more dialog or speech tracks (or closed-caption tracks) that substitute easy-to-understand phrases in place of more sophisticated words or less commonly used phrases.  The easy-to-understand phrases enable a person with a limited vocabulary, or with a learning disability, to fully comprehend the first content.  In some embodiments, different versions of the second content at different levels of vocabulary is provided.  This way, the level of difficulty of the vocabulary level provided by the second content can be increased or decreased, as needed.  For example, a change in the difficulty level can be signaled by a change in a preference, as illustrated in operation 604 in FIG. 6. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Maillot, Ramirez Flores, and Burger that provides a textual/caption summary/digest after users turn their attention back to the media with the substitution based on difficulty level as taught by Winograd in order to increase the understanding of content by the users.

Regarding claim 17, “The computer program product of claim 16, wherein the substitution is made in response to a determination relating to the user's learning capabilities and skill level.” Winograd teaches (¶0058) content can be tailored to provide a specific level of vocabulary. For example, a second content associated with a Shakespearean movie can include one or more dialog or speech tracks (or closed-caption tracks) that substitute easy-to-understand phrases in place of more sophisticated words or less commonly used phrases.  The easy-to-understand phrases enable a person with a limited vocabulary, or with a learning disability, to fully comprehend the first content.  In some embodiments, different versions of the second content at different levels of vocabulary is provided.  This way, the level of difficulty of the vocabulary level provided by the second content can be increased or decreased, as needed.  For example, a change in the difficulty level can be signaled by a change in a preference, as illustrated in operation 604 in FIG. 6.

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maillot in view of Chittella et al. (US 20160191959, hereinafter Chittella) and Winograd.
Regarding claim 19, “A system for providing online media content, comprising: a client device configured to receive and display audiovisual media to a user; and a control unit operatively connected to the client device, wherein the control unit comprises a memory and a processor, the memory containing instructions that when executed by the processor causes the control unit to: provide online audiovisual media to the client device” Maillot teaches (¶004) computing device 102 receives media item from a media source 104; (¶0041) media source is remotely located on the internet (i.e., online); (¶0049) audiovisual playback component plays the media item; (¶0050) media item has audio stream and video stream; (¶0149 and ¶0150) computer implementation (i.e., software stored in memory, run by processor); (¶0036,¶0119, ¶0126) pauses stream when user is inattentive/distracted, and thus tries to keep the user’s attention.
As to “detect whether the user is inattentive relative to the client device displaying the audiovisual media” Maillot teaches (¶0004) (¶0068) a distraction-sensing component that determines whether the user is engaged in an activity that may divert the user’s attention from the display device
As to “in response to detecting that the user is inattentive relative to the displayed audiovisual media, perform at least one of: pausing the provisioning of the audiovisual media and providing instructions to the client device to pause the display of the audiovisual media” Mailot teaches (¶0036, ¶0119, ¶0126) pausing stream/s when a distraction is determined, pause can be of the audio stream (i.e., video keeps playing), video stream (i.e., audio keeps playing), or both (i.e., both audio and video paused.)
As to “detect whether the user's attention has returned to the audiovisual media; and in response to detecting that the user's attention has returned to the client device, provide a modified version of the audiovisual media to the client device for the client device to display to the user” Maillot teaches (¶0036 and ¶0052) once user turns their attention back to the stream/media, speeding up playback of the paused stream until resynchronized; (¶0065-¶0066, ¶0068) determine whether attention has been diverted from display device and then back towards the display device; (¶0002-¶0003, ¶0034-¶0035, and ¶0097-¶0099) once user’s attention is back to the stream providing a compressed presentation/digest of the video content.
As to “including substituting the audiovisual media with audio content or video content, provide a section of the audiovisual media that was displayed during a time the user was inattentive, skip the provision of a section of the audiovisual media that was displayed during the time the user was inattentive, or provide a summary of the section of the audiovisual media that was displayed during the time the user was inattentive” Maillot teaches (¶0036 and ¶0052) once user’s attention is back to the stream, speeding up playback of the paused stream until resynchronized (i.e., providing a section); (¶0002-¶0003, ¶0034-¶0035, and ¶0097-¶0099) once user’s attention is back to the stream providing a compressed presentation/digest of the video content (i.e., providing a digest instead of the media itself, thus in a sense the media isn’t presented fully/in its entirety and thus can be considered to be skipped under the broadest reasonable interpretation); (¶0101) when making the digest omitting redundant video frames (i.e., thus the digest itself skips sections of the media); furthermore Maillot teaches (¶0140 and ¶0004) when resynchronization-initiation event (i.e., resumption of user’s attention) happens advancing the audio and video screen to a position that is 3 minutes after desynchronization event (i.e., skipping a section after user inattentiveness); (¶0002-¶0003, ¶0034-¶0035, and ¶0097-¶0099) once user’s attention is back to the stream providing a compressed presentation/digest of the video content (i.e., providing a summary); (¶0136-¶0137) digest is presented as a single block of text (e.g., in the manner of movie credits.).
Maillot does not teach “the decision about providing the section that was displayed, skipping, and providing the summary based on one or more of the user's area of expertise and the user's prior content viewing” However, Chittella teaches (¶0022 and ¶0052) creating a summary for missed portions of a program; (¶0020 and ¶0041) certain words in the summary are replaced with words that have a clearer meaning, even fluent English speakers may not be used to current slang from other geographic locations (i.e., outside area of expertise), so certain words that would be unfamiliar or otherwise difficult to understand in the local region could be automatically replaced in the caption window with words that are more common or that are more likely to be understood. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the system of Maillot and Ramirez Flores that provides a textual/caption summary/digest after users turn their attention back to the media with the word replacement as taught by Chittella in order to give users a better understanding of the missed content.
 Maillot and Chittella do not teach “and in response to a determination related to the user's preferred learning style.” However, Winograd teaches (¶0058) content can be tailored to provide a specific level of vocabulary. For example, a second content associated with a Shakespearean movie can include one or more dialog or speech tracks (or closed-caption tracks) that substitute easy-to-understand phrases in place of more sophisticated words or less commonly used phrases.  The easy-to-understand phrases enable a person with a limited vocabulary, or with a learning disability, to fully comprehend the first content.  In some embodiments, different versions of the second content at different levels of vocabulary is provided.  This way, the level of difficulty of the vocabulary level provided by the second content can be increased or decreased, as needed.  For example, a change in the difficulty level can be signaled by a change in a preference, as illustrated in operation 604 in FIG. 6. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Maillot and Chittella that provides a textual/caption summary/digest after users turn their attention back to the media with the substitution based on difficulty level as taught by Winograd in order to increase the understanding of content by the users.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aimone et al. (US 20140223462) – (¶0250) a feed of web-based content (e.g. a live or pre-recorded feed) may be changed based on user's brain state. The delivered content can be made more engaging, relaxing, etc. based on the brain state of the user. Similarly a scroll rate of a text or web browser view can be modified based on a determined level of focus/alertness of the user which may be indicative of the user's ability to retain information. The difficulty level of the learning content may be modified based on the degree of focus of the user at the relevant time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Frank Johnson/Examiner, Art Unit 2425    

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425